Per Curiam.
Plaintiff recovered a verdict for personal injuries sustained in an automobile accident, and the trial court granted a new trial because of improper and prejudicial remarks of plaintiff’s attorney in his argument to the jury. The language referred to consisted principally in reference to other automobile accidents, and the effect of protection against damages in such cases by taking out insurance. Defendant’s counsel took exception to the remarks and requested the court to instruct the jury to disregard them. The court cautioned the jury not to be prejudiced by what counsel had said, and instructed them to return a verdict according to the evidence. They returned a verdict for $5,000. The protest and exception by defendant’s attorney was sufficient to preserve his rights. Whether the remarks in the counsel’s argument to the jury were prejudicial depends largely upon the manner of utterance and their apparent effect. The trial court was best qualified to judge in that respect, and we find no ground for abuse of discretion. The order granting a new trial is affirmed.
Bunn, J., took no part.